Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the 22nd day of February, 2010 by and between Protection One, Inc., a
Delaware corporation (the “Company”), Protection One Alarm Monitoring, Inc., a
Delaware corporation, and Richard Ginsburg (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 23, 2004 (the “Initial Employment Agreement”), as amended by the First
Amendment to Employment Agreement dated as of February 8, 2005 and as amended by
the Second Amendment to Employment Agreement dated as of December 3, 2008 (such
agreement as so amended being hereinafter referred to as the “Prior Employment
Agreement”); and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interest of the Company, its creditors and its stockholders to assure that
the Company will have the continued dedication of Executive and to provide
compensation and benefits arrangements which are competitive and provide
incentives to achieve the Company’s financial and strategic goals; and

 

WHEREAS, the Prior Employment Agreement contained provisions applicable to a
corporate restructuring that occurred in 2005 that are no longer relevant to the
Company or the Executive; and

 

WHEREAS, POAMI is a direct and wholly owned subsidiary of the Company and will
receive substantial direct and indirect value from Executive; and

 

WHEREAS, each of the board of directors of the Company and of POAMI has
authorized the Company and POAMI, respectively, to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company, POAMI and Executive
hereby agree as follows:

 

1.     Definitions.  As used in this Agreement, the following terms shall have
the respective meanings set forth below:

 

(a)   “Board” means the Board of Directors of the Company.

 

(b)   “Bonus Amount” means the average of the annual incentive bonuses payable
by the Company to or for the benefit of or deferred by Executive for the last
three (3) completed fiscal years of the Company immediately preceding the Date
of Termination or Change in Control.

 

(c)   “Cause” means:

 

(A)  the willful and continued failure of Executive to perform substantially his
duties with the Company (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness or any such failure subsequent to
Executive being delivered a Notice of Termination without Cause by the Company
or Executive delivering a Notice of Termination for Good Reason to the Company)
that is not remedied within 30 days after a written demand for substantial
performance is delivered to Executive by the Chairman of the Board or the
Chairman of the Compensation Committee which specifically identifies the manner
in which Executive has not substantially performed Executive’s duties and that
such failure if not remedied constitutes “Cause” under this Agreement, or

 

(B)  Executive’s conviction by a court of law, Executive’s admission in a legal
proceeding that he is guilty or Executive’s plea of nolo contendre, in each
case, with respect to a felony.

 

--------------------------------------------------------------------------------


 

For purposes of this subsection (c), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interests of the Company.

 

(d)   “Change in Control” means

 

(i)  individuals, as of the date of this Agreement, who constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date of this Agreement whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director;

 

(ii)  any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than thirty-three and one-third percent (33 1/3%) of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control if such beneficial owner is any of the
following or becomes a beneficial owner as a result of any of the following:

 

(I)            Quadrangle/Monarch Group or a syndicate or group in which
Quadrangle/Monarch Group, collectively, beneficially own a majority of the
Company Voting Securities beneficially owned by such syndicate or group;

 

(II)           any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries or Quadrangle/Monarch
Group;

 

(III)         any underwriter temporarily holding securities pursuant to an
offering of such securities;

 

(IV)         a person involved in a Non-Qualifying Transaction (as defined in
paragraph (iii));

 

(V)          an entity (x) controlled by Executive or a group of persons
consisting, at the time of such acquisitions, of Executive and other employees
of the Company or any of its Subsidiaries or (y) of which the majority of common
equity securities, at the time of such acquisitions, is owned by Executive or a
group of persons consisting of Executive and other employees of the Company or
any of its Subsidiaries; or

 

(VI)        any event in which Quadrangle/Monarch Group continues to be directly
or indirectly the beneficial owner of a greater number of shares of the Company
than that held by any other person as a result of the event described in this
paragraph (ii) or has the right to direct the vote of a greater number of voting
securities for directors (or the equivalent) of the Company than any other
person as a result of the event described in this paragraph (ii);

 

(iii)  the consummation of a merger, consolidation, statutory share exchange,
sale of all or substantially all of the assets of the Company or similar form of
corporate transaction (whether in one transaction or a series of transactions)
involving the Company (a “Business Combination”), unless immediately following
such Business Combination:

 

(I)            more than 50% of the total voting power of (x) the corporation
that owns, leases or controls all or substantially all of the assets of the
Company resulting from such

 

--------------------------------------------------------------------------------


 

Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors (or the equivalent)
of the Surviving Corporation (the “Parent Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination);

 

(II)           no person (other than (a) Quadrangle/Monarch Group, (b) any
employee benefit plan (or related trust) sponsored or maintained by
Quadrangle/Monarch Group, the Surviving Corporation or the Parent Corporation or
(c) a syndicate or group in which one or more Quadrangle/Monarch Group,
collectively, beneficially own a majority of the total voting power of the
subject voting securities beneficially owned by such syndicate or group) is or
becomes the beneficial owner, directly or indirectly, of more than thirty-three
and one-third percent (33 1/3%) of the total voting power of the outstanding
voting securities eligible to elect directors (or the equivalent) of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation);
and

 

(III)         at least a majority of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (I), (II) and
(III) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the Company substantially completes a plan of complete liquidation
or dissolution whether in one transaction or a series of transactions;

 

It is the intent of the parties that if an event that would constitute a “Change
in Control” under this Agreement occurs at POAMI, a “Change in Control” shall
have occurred for the purpose of this Agreement.  Upon the occurrence of an
event described in the preceding sentence, unless the context otherwise
requires, for purposes of this Agreement, POAMI shall be substituted for the
defined term “the Company” in the definition of “Change in Control” together
with appropriate changes to other references in the definition of “Change in
Control” to give effect to the parties’ intent.

 

(e)     “CPI Increase” means an increase to Executive’s Annual Base Salary based
on the consumer price index that was approved by the Compensation Committee of
the Board on April 1, 2008.

 

(f)     “Date of Termination” means:

 

(A)  if Executive’s employment is to be terminated for Disability, 30 days after
Notice of Termination is given (provided that Executive shall not have returned
to the performance of Executive’s duties on a full-time basis during such 30 day
period);

 

(B)  if Executive’s employment is to be terminated by the Company for Cause or
by Executive for Good Reason, the date specified in the Notice of Termination;

 

(C)  if Executive’s employment is to be terminated by the Company for any reason
other than Cause, the date specified in the Notice of Termination, which shall
be 90 days after the Notice of Termination is given, unless an earlier date has
been expressly agreed to by Executive in writing;

 

(D)  if Executive’s employment terminates by reason of death, the date of death
of Executive;

 

(E)  if Executive’s employment is terminated due to a nonrenewal of this
Agreement by either party, the expiration date of the Term; or

 

--------------------------------------------------------------------------------


 

(F)  if Executive’s employment is terminated by Executive in a Non-Qualifying
Termination, the date specified in Executive’s Notice of Termination, but not
more than 30 days after the Notice of Termination is given, unless expressly
agreed to by the Company in writing.

 

(g)     “Disability” means termination of Executive’s employment by the Company
due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least one-hundred-eighty (180) consecutive days as a
result of Executive’s incapacity due to physical or mental illness, unless
within 30 days after Notice of Termination is given to Executive following such
absence Executive shall have returned to the full-time performance of
Executive’s duties.

 

(h)     “Good Reason” shall mean termination of Executive’s employment by
Executive based on any of the following events:

 

(A)  any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect (which may be cumulative) with Executive’s position(s), duties,
responsibilities or status with the Company (including any adverse diminution of
such duties or responsibilities), provided, however, that Good Reason shall be
deemed to occur due to the Company’s common stock ceasing to be traded on an
established national stock exchange (such as the Nasdaq Global Market, the New
York Stock Exchange or the Nasdaq Global Select Market) in connection with or
following a Change of Control that occurs in connection with or following a
Qualified Sale;

 

(B)  the failure to reappoint or reelect Executive to any position held by
Executive without Executive’s consent or not being nominated, elected or
continuing as a director of the Board;

 

(C)  a material breach of this Agreement by the Company or POAMI including but
not limited to reduction in Executive’s Annual Base Salary (as defined in
Section 4(a)) or other reduction in medical, dental, life or disability benefits
(except to the extent such reductions apply consistently to all other senior
executives);

 

(D)  failure to offer a short-term incentive plan each year with a target bonus
of not less than 60% of Annual Base Salary and a potential to earn at least 100%
of Annual Base Salary (unless Executive consents otherwise, to be paid no later
than March 15 of the calendar year immediately following the calendar year to
which such bonus relates);

 

(E)  the appointment by the Board of a Chief Operating Officer, Chief Financial
Officer or President of the Company over Executive’s written objection;

 

(F)  the relocation by the Company of Executive’s principal workplace location
more than 25 miles from Executive’s current workplace location at the Company’s
Miami branch;

 

(G)  causing or permitting (without the consent of Executive) any person other
than Executive to present and recommend the business plan to the Board;

 

(H)          subject to restrictions under the bylaws of the Company as of the
date hereof, reducing the hiring or firing authority of Executive as in effect
as of the date hereof (it being understood, however, that Executive’s shall
consult and collaborate with the Board prior to the hiring or firing of any
senior manager of the Company or any Subsidiary);

 

(I)            the appointment of a Chairman of the Board (other than a Chairman
who is not an executive or an officer of the Company) without Executive’s
consent; or

 

(J)            failure by the Company to comply with Section 26 (Indemnification
of Prior Payments) within 60 days of Executive’s written request for the
Company’s compliance with Section 26.

 

--------------------------------------------------------------------------------


 

Executive must provide Notice of Termination of employment within
one-hundred-eighty (180) days following Executive’s knowledge of an event or
facts constituting Good Reason (or the last of such events or facts if
cumulative) or such event or facts shall not constitute Good Reason under this
Agreement.

 

(i)     “Non-Qualifying Termination” means a termination of Executive’s
employment under any circumstances not qualifying as a Qualifying Termination,
including without limitation any termination by the Company for Cause, any
termination by Executive without Good Reason or for no reason at all or any
termination on account of death, Disability or Retirement.

 

(j)      “Notice of Termination” means a written notice of termination of
employment given by one party to the other party pursuant to Section 16(b).

 

(k)    “POAMI” means Protection One Alarm Monitoring, Inc., a Delaware
corporation, and its successors and assignees.

 

(l)    “Quadrangle/Monarch Group” means POI Acquisition, L.L.C., Monarch
Alternative Capital LP, any fund that is controlled by it, including Monarch
Master Funding Ltd., Monarch Debt Recovery Master Fund Ltd, Monarch
Opportunities Master Fund Ltd, Monarch Income Fund Ltd, Monarch Capital Master
Partners LP, and, as applicable, their respective partners, members,
subsidiaries and affiliates (including without limitation, any other entities
controlled by or under common control with such entities), where the assets of
each such partner, member, subsidiary or affiliate primarily consist of Company
Voting Securities and/or debt of the Company or POAMI.

 

(m)    “Qualified Sale” means the first transaction that results in the
Quadrangle Group and/or the Monarch Group having sold, assigned or otherwise
transferred, directly or indirectly, (including, without limitation, by merger,
consolidation or distribution) in one or more transactions, to one or more
parties that are not entities affiliated with the Quadrangle Group (with respect
to a sale, assignment or other transfer by the Quadrangle Group) or the Monarch
Group (with respect to a sale, assignment or other transfer by the Monarch
Group), an aggregate of at least 51% of the aggregate number of shares of common
stock of the Company owned by the Quadrangle Group and the Monarch Group, as a
group, as of the date of this Agreement. For purposes of this definition only,
“Quadrangle Group” means POI Acquisition L.L.C. and its affiliated entities, and
“Monarch Group” means Monarch Alternative Capital LP, any fund that is
controlled by it, including Monarch Master Funding Ltd., Monarch Debt Recovery
Master Fund Ltd, Monarch Opportunities Master Fund Ltd, Monarch Income Fund Ltd,
Monarch Capital Master Partners LP, and, as applicable, their affiliated
entities; provided, for the avoidance of doubt, that the Monarch Group and the
Quadrangle Group shall not be deemed to be affiliated with each other for
purposes of this definition.

 

(n)    “Qualifying Termination” means a termination of Executive’s employment
(i) by the Company other than for Cause, including by the Company providing
notice of nonrenewal of this Agreement or (ii) by Executive for Good Reason. 
Termination of Executive’s employment on account of death, Disability,
Retirement shall not be treated as a Qualifying Termination.

 

(o)    “Retirement” means Executive’s termination of his employment on or after
his attainment of age 65.

 

(p)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets upon liquidation or dissolution.

 

2.       Employment and Duties.

 

(a)    Term of Employment.  The Company agrees to employ Executive, and
Executive agrees to enter into employment with the Company, in accordance with
the terms and provisions of this Agreement, for the Term of this Agreement. 
Upon termination of Executive’s employment (regardless of whether such
termination constitutes a Qualifying Termination or Non-Qualifying Termination),
Executive shall be relieved of any obligation to continue to perform the duties
described in Section 2(b) effective as of the Date of Termination.  The
termination of the employment relationship by either party for any reason or for
no reason at all shall not constitute a breach of this Agreement, but certain
obligations and benefits shall survive such termination of employment as set
forth in Section 19.

 

(b)    Duties.  During the period of Executive’s employment under this
Agreement, Executive shall serve as Chief Executive Officer and President of the
Company.  Executive shall devote Executive’s full business time and attention to
the affairs of the Company and his duties as its Chief Executive Officer and
President.  Executive shall have such duties as are appropriate to Executive’s
position as Chief Executive Officer and President, and shall have such authority
as required to enable Executive to perform these duties.  Consistent with the
foregoing, Executive shall comply with all reasonable instructions of the Board
of Directors of the Company.  Executive shall report to the Board of Directors.
 Executive may continue to reside in the State of Florida or in any location
that he wishes as long as he is able to effectively carry out the duties
contemplated by this Agreement.  During the period of

 

--------------------------------------------------------------------------------


 

Executive’s employment under this Agreement, the Board shall cause Executive to
be nominated for election as a member of the Board of Directors of the Company. 
In addition, during the period of Executive’s employment under this Agreement,
Executive may serve as an officer and/or director of a Subsidiary or
Subsidiaries if requested to do so by the Board.  Executive may resign from the
Board and the board of directors of any Subsidiaries at any time in his sole and
absolute discretion.

 

3.       Term of Agreement.  The Term of this Agreement shall commence on the
date of this Agreement and shall continue until the earlier of (i) the sixth
anniversary of the date of the Initial Employment Agreement or (ii) the Date of
Termination that results from a Qualifying Termination or Non-Qualifying
Termination.  If this Agreement remains in effect through the sixth anniversary
of the date of the Initial Employment Agreement, it shall thereafter be
automatically extended for an indefinite number of one (1) year periods unless
either party sends written notice to the other party of its intention not to
renew at least thirty (30) days prior to expiration of said Term.  If the
election not to renew is made, this Agreement shall remain in full force and
effect for the remaining original term and any extension periods thereafter if
the original term has been renewed.  The original term and any renewal periods
thereafter are hereinafter collectively referred to as the “Term.”  Certain
obligations and benefits shall survive the expiration of the Term as set forth
in Section 19.

 

4.       Base Salary and Benefits.

 

(a)    Base Salary.  During the period of Executive’s employment under this
Agreement, the Company shall pay Executive an annual base salary (“Annual Base
Salary”) at an annual rate equal to not less than Five Hundred Thousand and
No/100 Dollars ($500,000.00), which shall be reviewed annually by the Board or
the Compensation Committee of the Board.

 

Consistent with the Executive’s arrangement prior to the date of this Agreement,
Executive is hereby waiving and voluntarily relinquishing the right to receive
payments under Section 4(a) of this Agreement to the extent resulting from the
CPI Increase to Executive’s Annual Base Salary (the “Salary Relinquishment”),
until such date as Executive, in his discretion, requests that such
relinquishment ceases and that current payments under Section 4(a) of this
Agreement reflecting the CPI Increase be given effect on a going-forward basis
(the time period during which the Salary Relinquishment occurs is the “Salary
Relinquishment Period”).  Notwithstanding the immediately preceding sentence,
the CPI Increase in Executive’s Annual Base Salary will be given effect (by
treatment as if it had been paid as part of the Annual Base Salary from and
after April 1, 2008) for purposes of determining (i) any payments to Executive
in connection with a Qualifying Termination within four months prior to a Change
in Control or one year following a Change in Control pursuant to
Section 5(a)(B) of this Agreement (in such case, Annual Base Salary shall be
deemed to include the CPI Increase for all purposes of Section 5(a)(B)), and
(ii) base salary as used in the calculation of annual short term incentive plan
target bonus, and minimum potential bonus, pursuant to Section 4(b) of this
Agreement.   Executive shall be paid in accordance with the standard practices
for other senior corporate executives of the Company.

 

(b)    Bonuses.  Executive shall be eligible to receive annually or otherwise
any bonus awards, whether payable in cash, shares of common stock of the Company
or otherwise, which the Company, the Board, the Compensation Committee of the
Board or such other authorized committee of the Board determines to award or
grant; provided, however, that Executive shall participate under a short-term
incentive plan (subject to its terms which shall be reasonably determined by the
Board and based on targets that are reasonably attainable) each calendar year
with a target bonus of not less than 60% of base salary and a potential to earn
at least 100% of base salary.  Such bonus shall be paid, if earned, no later
than March 15 of the calendar year immediately following the calendar year to
which such bonus relates.

 

(c)    Benefit Programs.  During the period of Executive’s employment under this
Agreement, Executive shall be eligible to participate in all employee benefit
plans and programs of the Company from time to time in effect for the benefit of
senior executives of the Company (subject to meeting generally applicable
participation requirements under the applicable plan or program), including, but
not limited to, retention plans, stock option plans, restricted stock grants,
401(k) plans, group life insurance, hospitalization and surgical and major
medical coverages, sick leave, employee stock purchase plans, car allowances,
vacations and holidays, long-term

 

--------------------------------------------------------------------------------


 

disability, and such other benefits as are or may be made available from time to
time to senior executives of the Company.  For purposes of this Section 4(c),
the term “the Company” shall also include POAMI.

 

(d)    Business Expenses and Perquisites.  Executive shall be reimbursed for all
reasonable expenses incurred by Executive in connection with the conduct of the
business of the Company, provided Executive properly accounts therefor in
accordance with the Company’s policies. During the period of Executive’s
employment under this Agreement, Executive shall also be entitled to such other
perquisites as are customary for senior executives of the Company.  The parties
hereto acknowledge that Executive’s employment will entail substantial travel
away from Executive’s residence and that Executive’s reimbursable business
expenses will include reasonable travel expenses, including without limitation,
reasonable costs of air travel (including use of American Airlines AAirpass or
equivalent) and other transportation, weekly travel to and from Florida,
parking, rental cars, hotel accommodations and meals incurred with respect to
travel to and from his residence and any of the Company’s facilities outside of
Miami-Dade County and Broward County, Florida and other travel associated with
the performance of his duties hereunder.  If it is determined by the Company
that any portion of the Company’s reimbursement of the travel expenses described
in the preceding sentence constitutes taxable wages for federal income and/or
employment tax purposes, the Company agrees to pay Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive
from the amount of the travel expenses reimbursed pursuant to the preceding
sentence (the “Travel Reimbursement”) and the Gross-Up Payment, after reduction
for any federal, state and local income and employment taxes on the Travel
Reimbursement and the Gross-Up Payment, shall equal the Travel Reimbursement. 
For purposes of determining the Gross-Up Payment, Executive shall be deemed to
pay Federal income taxes at the highest marginal rate of Federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation to which such
payment could be subject based upon the state and locality of Executive’s
resident or employment, net of the maximum deduction in Federal income taxes
which could be obtained from deducting such state and local taxes. The Company
shall make a determination of the amount of any employment taxes required on the
Gross-Up Payment.

 

(e)    Office and Services Furnished.  During the period of Executive’s
employment under this Agreement, the Company shall make available to Executive
office space at the Company’s headquarters (which is currently located in
Lawrence, Kansas, but which may be relocated at the discretion of the Company)
or the Company’s Miami branch, to the extent needed while he is at the Company’s
headquarters or Miami branch, secretarial assistance and such other facilities
and services as shall be suitable to Executive’s position and adequate for the
performance of Executive’s duties hereunder.  During the period of Executive’s
employment under this Agreement, the Company shall install and maintain, at its
expense, a broadband (cable modem or DSL) connection at his home for the use of
Executive in connection with the performance of his duties hereunder.  Executive
shall not be required to be in the Company’s headquarters except as he may
determine necessary for him to effectively carry out the duties contemplated by
this Agreement.

 

(f)    Equity Grants.  In consideration of, among other matters, Executive’s
obligations following termination of employment with the Company under
Section 7, the Company shall, on the date of this Agreement, grant the Executive
an option to purchase 195,182 shares of common stock of the Company and 50,000
restricted shares of common stock of the Company pursuant to the Company’s 2008
Long-Term Incentive Plan, and grant the Executive 195,182 stock appreciation
rights pursuant to the Company’s 2010 Stock Appreciation Rights Plan
(collectively, the “2010 Equity Grants”).

 

5.     Payments Upon Termination of Employment.

 

(a)    Qualifying Termination.  If the employment of Executive terminates
pursuant to a Qualifying Termination, then:

 

(A)  within five (5) business days following the Date of Termination, the
Company shall pay to Executive a lump-sum cash payment equal to the sum of

 

(I)            Executive’s Annual Base Salary payable through the Date of
Termination;

 

--------------------------------------------------------------------------------


 

(II)           bonus amounts payable to Executive for prior fiscal years (to the
extent not previously paid);

 

(III)         a pro rata portion of Executive’s annual bonus for the fiscal year
in which the Date of Termination occurs (to the extent not previously paid) in
an amount at least equal to (1) Executive’s Bonus Amount multiplied by a
fraction, the numerator of which is the number of days in a fiscal year in which
the Date of Termination occurs through the Date of Termination and the
denominator of which is three hundred sixty-five (365), and reduced by (2) any
amounts paid to Executive from the Company’s annual incentive plan for the
fiscal year in which the Date of Termination occurs; and

 

(IV)         the cash equivalent of any accrued Paid Time Off; in each case to
the extent not already paid.

 

(B)  within five (5) business days following the Date of Termination, the
Company shall pay to Executive a cash lump-sum equal to the sum of 2.0 times
Executive’s highest Annual Base Salary during the 12-month period immediately
prior to the Date of Termination, plus 2.0 times Executive’s Bonus Amount;
provided, however, if a Notice of Termination is given by the Company or
Executive within four months prior to a Change in Control or one year following
a Change of Control, the Company shall pay Executive an additional lump-sum cash
payment equal to (x) .99 times Executive’s highest Annual Base Salary during the
12-month period immediately prior to the Date of Termination plus (y) .99 times
Executive’s Bonus Amount;

 

(C)  the Company shall continue, for a period of three (3) years following
Executive’s Date of Termination, to provide Executive (and Executive’s
dependents, if applicable) with substantially similar levels of medical, dental,
and life insurance benefits upon substantially similar terms and conditions as
Executive would have been entitled to receive if he had continued in employment;
provided, that, if Executive cannot continue to participate in the Company
benefit plans providing such benefits, the Company shall provide a monthly cash
payment over the same three (3) year period to reimburse Executive for the cost
of premiums comparable to those that would be required to receive such benefits
on a substantially similar basis, plus the amount of any conversion fees
required to convert from group coverage to individual coverage under the
Company’s existing benefit plans (the “Benefits Monthly Payments”).  In the
event Executive cannot continue to participate in the Company benefit plans
providing such benefits, Executive shall present the Company with one or more
benefit plans that Executive has obtained or intends to obtain that provide
benefits on a substantially similar basis as the benefits provided to Executive
prior to the Date of Termination (and acknowledgment from the provider of such
benefit plans that such benefit plans have been or can be obtained by Executive
on those terms, including, without limitation, at least substantially similar
scope of coverage, substantially similar deductibles and substantially similar
co-payments), then the Benefits Monthly Payment shall be made based on the
premiums plus any other administrative fees (except co-payments) charged by the
company offering such plans.  If it is determined by the Company that any
portion of the Benefits Monthly Payment constitutes taxable wages for federal
income and/or employment tax purposes, the Company agrees to pay Executive an
additional amount (the “Benefits Gross-Up Payment”) such that the net amount
retained by Executive from the Benefits Monthly Payment and the Benefits
Gross-Up Payment, after reduction for any federal, state and local income and
employment taxes on the Benefits Monthly Payment and the Benefits Gross-Up
Payment, shall equal the Benefits Monthly Payment.  Notwithstanding the
foregoing, in the event Executive becomes reemployed with another employer and
becomes eligible to receive benefits from such employer, the benefits described
herein shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder; and

 

(D)  Executive’s rights with respect to all outstanding stock options, stock
appreciation rights and other equity based awards (“Awards”) in connection with
any termination of employment, including a Qualifying Termination, shall be
governed exclusively by the terms of the Protection One, Inc.

 

--------------------------------------------------------------------------------


 

2008 Long-Term Incentive Plan, the Protection One, Inc. 2004 Stock Option Plan,
the Protection One, Inc. Stock Appreciation Rights Plan, the Protection
One, Inc. 2010 Stock Appreciation Rights Plan and the grant and option
agreements provided thereunder (provided, for the avoidance of doubt, that this
Section 5(a)(D) shall not be construed to affect or modify the application of
Section 6 of this Agreement); provided that in no circumstance shall such Award
be exercisable later than the earlier of the latest date such award could have
expired by its original terms under any circumstances or the 10th anniversary of
the original date of grant of such Award.

 

(b)    Non-Qualifying Termination.  If the employment of Executive terminates
pursuant to a Non-Qualifying Termination, then the Company shall pay to
Executive within five (5) business days following the Date of Termination, a
lump-sum cash payment equal to the sum of (i) Executive’s Annual Base Salary
payable through the Date of Termination; (ii) bonus amounts earned by Executive
and declared and approved by the Board; and (iii) the cash equivalent of any
accrued Paid Time Off; in each case to the extent not already paid.  The Company
may make such additional payments and provide such additional benefits to
Executive as the Company and Executive may agree in writing.

 

(c)           Section 409A.  Notwithstanding the timing of any payments pursuant
to Section 5 of this Agreement, if the Employee is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then each of the following shall apply:

 

(A)          With regard to any payment that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and

 

(B)           To the extent any benefits provided during the first six months
after Executive’s termination are considered deferred compensation under Code
Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the costs of such benefits during the first six months following termination and
shall be reimbursed, to the extent such costs would otherwise have been paid by
the Company or to the extent such benefits would otherwise have been provided by
the Company at no cost to the Executive, the cost of such coverage six months
after Executive’s termination.

 

6.       Excise Tax Gross Up.

 

(a)    In the event that it shall be determined that the vesting of Awards and
aggregate payments or distributions by the Company or its affiliated companies
to or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this
Section 6 (a “Payment”), constitute “parachute payments” (as such term is
defined under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”) or any successor provision, and the regulations promulgated thereunder
(collectively, “Section 280G”) but disregarding for this purpose Code
Section 280G(b)(2)(A)(ii)), the aggregate “present value” of which (calculated
in accordance with Section 280G) equals or exceeds three times Executive’s “base
amount” (as such term is defined under Section 280G) and are subject to the
excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest, penalties or additions to tax
with respect to such excise tax (the excise tax, together with any interest,
penalties or additions to tax, are hereinafter collectively referred to as the
“Excise Tax”)), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes) imposed upon the Gross-Up Payment, including, without limitation, any
Federal, state or local income and employment taxes and Excise Tax (and any
interest and penalties imposed with respect to any such taxes), Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

--------------------------------------------------------------------------------

 


 

Notwithstanding the foregoing, Executive agrees to reduce the aggregate amount
of any Payments that constitute “parachute payments” to the extent necessary so
that the “present value” of such Payments does not equal or exceed three times
Executive’s “base amount” (and such Payments are therefore not subject to the
excise tax imposed by Section 4999) (the maximum “present value” of the
“parachute payments” that could be paid to Executive without giving rise to such
excise tax, the “Safe Harbor Cap”); provided, however, that Executive shall not
be required to make any such reduction (a “Reduction”) if the reduction
necessary to cause such Payments not to exceed the Safe Harbor Cap is more than
the sum of $100,000 plus the “present value” of any Payments made pursuant to
the 2010 Equity Grants that are considered part of the “parachute payments”
(such sum, the “Maximum Potential Reduction”); provided further that:

 

(x) if after giving effect to the Maximum Potential Reduction the aggregate
“present value” of the remaining Payments that constitute “parachute payments”
would still exceed the Safe Harbor Cap, then Executive will be entitled to
receive: (i) the full amount of the Payments (without any Reduction), provided
that in the case that this clause (i) is applied Executive shall be obligated to
pay the incremental portion of the Excise Tax to the extent, if any, resulting
from any Payments made pursuant to the 2010 Equity Grants that constitute
“parachute payments” (and shall not receive any Gross-Up Payments to offset such
portion of the Excise Tax) (the parties understanding that, as of the date of
this Agreement, such incremental Excise Tax would be equal to 20% of the
Payments made pursuant to the 2010 Equity Grants that constitute “parachute
payments” plus any interest, penalties or additions to tax with respect to such
amount), and Executive shall be entitled to a Gross-Up Payment with respect to
the remainder of the Excise Tax resulting from the Payments, or (ii) the full
amount of the Payments, less any Payments pursuant to the 2010 Equity Grants
that constitute “parachute payments”, (and for the avoidance of doubt, Executive
shall be entitled to a Gross-Up Payment with respect to Payments made pursuant
to this clause (ii)), whichever of the immediately foregoing clauses (i) and
(ii) would provide Executive with a greater after-tax amount (taking into
account applicable federal, state, and local income taxes and the excise tax
imposed by Section 4999); and provided further that:

 

(y) if after giving effect to the Maximum Potential Reduction the aggregate
“present value” of the remaining Payments that constitute “parachute payments”
would be less than or equal to the Safe Harbor Cap, then Executive will be
entitled to receive: (i) the full amount of the Payments (without any
Reduction), provided that in the case that this clause (i) is applied Executive
shall be obligated to pay the full amount of the Excise Tax (and shall not
receive any Gross-Up Payments to offset such Excise Tax) resulting from any
Payments, or (ii) a portion of the full amount of the Payments having a “present
value” equal to the Safe Harbor Cap, whichever of the immediately foregoing
clauses (i) and (ii) would provide Executive with a greater after-tax amount
(taking into account applicable federal, state, and local income taxes and the
excise tax imposed by Section 4999).

 

In the event the Firm (as described below) determines that a Reduction is
required, the Firm shall determine which Payments are to be reduced.  Executive
shall be entitled to elect by written notice to the Company to make a further
Reduction beyond what is required and to elect which Payments will be so
reduced; provided, however, that Executive must make such election within ten
days after the Firm makes its determination and after making such election, if
applicable, Executive irrevocably waives his right to receive such amounts being
further reduced. The parties agree that, solely for the purposes of this
Section 6, 80% of the Non-Compete Value (as defined below) shall be allocated to
Payments made pursuant to the 2010 Equity Grants to the extent that such
allocation does not exceed the value of the 2010 Equity Grants, and the
remainder of the Non-Compete Value not allocated to the 2010 Equity Grants shall
be allocated to Payments made pursuant to Section 5.

 

(b)   Subject to the provisions of Section 6(c) hereof, all determinations
required to be made under this Section 6 (including, without limitation, whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment,
the Payments to be made to Executive under Sections 6(a)(x) or (y), and the
assumptions to be utilized in arriving at such determinations) shall be made by
the Company’s tax counsel as of the date of this Agreement or such other tax
counsel or public accounting firm as may be agreed upon in writing by the
Company and Executive (the “Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within twenty (20) business days
of the receipt of notice from Executive that there has been a Payment, or such
earlier time as is requested by the Company or the Executive.  All
determinations required to be made by the Firm, and the Firm’s interpretation of
this Section 6, shall be binding upon the Company and Executive.  All fees and
expenses of the Firm shall be borne solely by the Company.   As part of the
assumptions to be utilized by the Firm in

 

--------------------------------------------------------------------------------


 

arriving at its determinations under this Section 6, the Company shall furnish
to the Firm a valuation, provided by  WTAS LLC, or such other third-party
valuation expert as may be agreed upon in writing by the Company and Executive
of the Executive’s obligations under Section 7 (Non-Competition) following
termination of employment (the “Non-Compete Value”).   The Firm shall be
entitled to rely on this valuation in making its determinations under this
Section 6.  Any Gross-Up Payment, as determined pursuant to this Section 6,
shall be paid by the Company to Executive within five (5) business days of the
receipt of the Firm’s determination (it being understood, however, that the
Gross-Up Payment may, if permitted by law, be paid directly to the applicable
taxing authorities).  If the Firm determines that there are no “excess parachute
payments” (as such term is defined under Section 280G) subject to the excise tax
imposed by Section 4999, the Company or Executive may request that the Firm
furnish to the Company a written opinion addressed to the Company, a copy of
which the Company shall provide to Executive upon Executive’s request, that it
is more likely than not that there are no “excess parachute payments” subject to
the excise tax imposed by Section 4999; provided that if such a request is made,
the Company and Executive shall cooperate in providing relevant factual
representations reasonably requested by the Firm.  As a result of the
uncertainty in the application of Sections 280G and 4999 at the time of the
initial determination by the Firm hereunder, it is possible that Payments or
Gross-Up Payments which will not have been made by the Company should have been
made by the Company (“Underpayment”), or that Payments or Gross-Up Payments will
have been made by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made by the Firm hereunder.  In
either such event, the Firm shall determine the amount of the Underpayment or
Overpayment that has occurred, taking into account the provisions of this
Section 6, and the Company or Executive, as applicable, shall promptly pay the
amount owed, unless otherwise provided herein.  In the event that the Company
exhausts its remedies pursuant to Section 6(c) and Executive thereafter is
required to make a payment of Excise Tax, or Executive is required to repay to
the Company all or a portion of the Payments made pursuant to the 2010 Equity
Grants, the Firm shall determine the amount of the Underpayment of Gross-Up
Payments or the Overpayment of Payments and any such Underpayment or Overpayment
shall be promptly paid by the Company or Executive, as applicable.  In the case
of any Overpayment of Gross-Up Payments, Executive shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including,
if reasonable, the filing of returns and claims for refund), and otherwise
reasonably cooperate with the Company to correct such Overpayment; provided,
however, that (i) Executive shall not in any event be obligated to return to the
Company an amount greater than the net after-tax portion of such Overpayment
that he has retained or has recovered as a refund from the applicable taxing
authorities and (ii) this provision shall be interpreted in a manner consistent
with the intent of Section 6(a) hereof to make Executive whole, on an after-tax
basis, from the application of Section 4999, except to the extent otherwise
expressly set forth in this Section 6.

 

(c)   Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require a change in the amount of the
Payments, or a change in the amount of the Gross-Up Payments by the Company. 
Such notification shall be given within five (5) business days after Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid; provided
that the failure to give any notice pursuant to this Section 6(c) shall not
impair Executive’s rights under this Section 6 except to the extent the Company
is materially prejudiced thereby.  Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
Executive in writing prior to the expiration of such period that it desires to
contest such claim, Executive shall:

 

(i)    give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii)   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and executing any powers of attorney
or similar documents authorizing such attorney to act on behalf of Executive,

 

(iii)  cooperate with the Company in good faith in order effectively to contest
such claim, and

 

--------------------------------------------------------------------------------


 

(iv)  permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest, penalties or additions to tax)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income, employment or
other tax (including interest, penalties or additions to tax with respect
thereto) imposed as a result of such representation and payment of costs and
expenses; provided that if any Payments that were not determined by the Firm to
constitute “parachute payments” subject to an Excise Tax are finally and
conclusively determined to constitute “parachute payments” subject to the Excise
Tax, then the Company shall make a Gross-Up Payment to Executive with respect to
the Excise Tax attributable to any Payments; provided, however, that if the
Company takes, and uses its commercially reasonable efforts to advocate in favor
of, tax positions consistent with the determination made by the Firm pursuant to
Section 6(b) and the Company exhausts its remedies and appeals with respect
thereto (or enters into a settlement agreement with respect thereto with the
prior written consent of Executive (which consent may not be unreasonably
delayed, withheld or conditioned)), then (x) if Executive’s repayment to the
Company of part or all of the Maximum Potential Reduction (for the avoidance of
doubt, less any previous Reduction) together with interest thereon at a rate
equal to 120 percent of the applicable federal rate determined under
Section 1274(d) of the Code compounded semi-annually (the “Maximum Returned
Payments”) would cause the Excise Tax not to apply to any Payments, then
Executive shall repay to the Company the minimum amount of such Maximum Returned
Payments necessary in order to cause the Excise Tax not to apply to any
Payments, or (y) if repayment of the Maximum Returned Payments would not cause
the Excise Tax not to apply to any Payments, then Executive shall retain all
Payments received and shall be obligated to pay (in the aggregate, including any
excise tax that Executive is obligated to pay pursuant to Section 6(a)(x)(i)) an
amount equal to the product of the excise tax rate imposed by Section 4999
multiplied by the amount of the Payments made pursuant to the 2010 Equity Grants
that are finally and conclusively determined to constitute “parachute payments”
(and shall not receive any Gross-Up Payments to offset such excise tax payments)
(the parties understanding that, as of the date of this Agreement, such
incremental excise tax would be equal to 20% of the Payments made pursuant to
the 2010 Equity Grants that constitute “parachute payments”) and the Company
shall be obligated to make a Gross-Up Payment to Executive with respect to the
remainder of the Excise Tax resulting from the Payments.  Without limitation on
the foregoing provisions of this Section 6(c) hereof, if such contest is limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
(assuming for these purposes that the potential repayment contemplated by the
proviso in the first sentence of this Section 6(c)(iv) would not be effective to
cause the Excise Tax to not apply to the Payments repaid), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income, employment or other tax (including interest, penalties or
additions to tax with respect to any such taxes) imposed with respect to such
advance or with respect to any imputed income with respect to such advance.  If
such contest is not limited to issues with respect to which a Gross-Up Payment
would be payable hereunder (assuming for these purposes that the potential
repayment contemplated by the proviso in the first sentence of this
Section 6(c)(iv) would not be effective to cause the Excise Tax to not apply to
the Payments repaid), the Company’s control of the contest shall be limited to
such issues and Executive shall be entitled to settle or contest, as the case
may be, any other issues raised by the Internal Revenue Service or any other
taxing authority, provided that the Company and Executive shall reasonably
cooperate in defending such contest.

 

--------------------------------------------------------------------------------


 

This Section 6(c) shall not apply in the event that Executive received the full
amount of the Payments pursuant to Section 6(a)(y)(i) (without any Reduction). 
In such case, Executive shall be solely responsible for defending any claim
asserted by the Internal Revenue Service and shall be solely responsible for any
Excise Tax resulting therefrom.

 

(d)   If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 6(c) hereof, Executive becomes entitled to receive, and
receives, any refund with respect to such claim, Executive shall (subject to the
Company’s complying with the requirements of Section 6(c) hereof) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section 6(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid,
provided, however, that to the extent the amount of the advance exceeds the
Gross-Up Payment required to be paid, Executive shall promptly pay such excess
to the Company.

 

(e)  In the event of any claim by the Internal Revenue Service against the
Company for any Excise Tax attributable to the Payments, the Company and
Executive shall reasonably cooperate to carry out the intent of
Section 6(c) hereof, and the provisions of Section 6(c), to the extent
applicable, shall apply as though the Internal Revenue Service had asserted a
claim against Executive for the Excise Tax; provided that, for the avoidance of
doubt, Executive shall indemnify the Company for any excise tax imposed by
Section 4999 for which Executive would otherwise be responsible pursuant to
Section 6(c) as if the Internal Revenue Service had instead asserted a claim
against Executive for any Excise Tax attributable to the Payments; provided
further that the Company shall control any proceedings relating to such claim.

 

(f)  Nothing in this Section 6 is intended to violate the Sarbanes-Oxley Act of
2002, as amended, and to the extent that any advance or repayment obligation
hereunder would do so, such obligation shall be modified so as to make the
advance a nonrefundable payment to Executive and the repayment obligation null
and void.

 

(g)  For the avoidance of doubt, Exhibit A, attached hereto and incorporated as
part of this Agreement, provides an illustration of the mechanics of this
Section 6.

 

7.     Non-Competition.  Executive hereby acknowledges that the services which
he will perform for the Company are of a special and unique nature, and that the
Company would find it extremely difficult or impossible to replace Executive. 
Accordingly, Executive agrees that, in consideration of this Agreement and the
payments to be received by him hereunder, from and after the date hereof through
the period during which Executive continues to be employed by the Company and
following termination of Executive’s employment for any reason until the second
anniversary of such termination of employment (the “ Original Non-Competition
Period”), Executive shall not, any where within the continental United States or
Canada, directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
connected as a director, officer, employee, partner, lender, consultant or
otherwise (“Participate” or a “Participation”) with any Large Competitor (as
hereinafter defined), except with the Company’s prior written consent (the
“Original Non-Compete”).  For purposes of this Agreement, the term “Large
Competitor” shall mean any entity engaged in the business of providing security
monitoring services with revenue in excess of One Hundred Sixty Million Dollars
($160,000,000) during the most recent twelve (12) month period for which
financial statements are available, including without limitation, ADT Security
Services, Brink’s Home Security Holdings, Inc., d/b/a Broadview Security, The
Stanley Works and their respective subsidiaries, affiliates and successors. 
Provided, however, that if fifty percent (50%) or more of Executive’s 2010
Equity Grants vest (the “Vesting Condition”), Executive shall not be subject to
the Original Non-Compete, and instead Executive agrees that, in consideration of
this Agreement and the payments to be received by him hereunder, from and after
the date hereof through the period during which Executive continues to be
employed by the Company and during the Vested Non-Compete Period (as defined
below), Executive shall not, any where within the continental United States or
Canada, Participate with any Company Competitor (as hereinafter defined), except
with the Company’s prior written consent (the “Vested Non-Compete”).  For
purposes of this Agreement, the term “Company Competitor” shall mean any entity
engaged in the

 

--------------------------------------------------------------------------------


 

business of providing security monitoring services, including without
limitation, ADT Security Services, Brink’s Home Security, Inc. d/b/a Broadview
Security, The Stanley Works and their respective subsidiaries, affiliates and
successors.  Nothing in this section shall prohibit Executive from owning for
investment purposes an aggregate of up to 3% of the publicly traded securities
of any corporation listed on the New York Stock Exchange or American Stock
Exchange or whose securities are quoted on the NASDAQ National Market.  While
the Executive is subject to the Original Non-Compete, then during the Original
Non-Competition Period, Executive shall not be required to cease Participation
in any business or organization which begins to compete with the Company
subsequent to the time Executive commences such Participation, provided that
such business or organization began to compete with the Company through no
action, assistance, or plan of Executive (the “Original Non-Compete Carve
Out”).  Provided, however, if Executive is subject to the Vested Non-Compete,
the Original Non-Compete Carve Out shall not apply to the Vested Non-Compete
and, during the Vested Non-Compete Period, Executive shall not be required to
cease Participation in any business or organization which begins to compete with
the Company subsequent to the time Executive commences such Participation
provided that such business or organization began to compete with the Company
through no action, assistance, or plan of Executive and Executive does not
assist or otherwise participate in such competitive activity.  For purposes of
this Agreement, the term “Vested Non-Compete Period” means the period beginning
upon the later of (x) the termination of Executive’s employment for any reason
or (y) the date that the Vesting Condition has been satisfied (such later date
being the “Broader Non-Compete Start Date”), and ending eighteen (18) months
after the Broader Non-Compete Start Date.

 

It is the desire and intent of the parties that the provisions of this Section 7
shall be enforced under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 7 is adjudicated to be invalid or unenforceable or
shall for any reason be held to be excessively broad as to duration, geographic
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law and such
provision shall be deemed modified and amended to the extent necessary to render
such provision enforceable in such jurisdiction.

 

If Executive challenges the enforceability of the provisions of this Section 7
in whole or in part as to any Large Competitors or Company Competitors,
Executive shall, immediately upon such challenge, forfeit any right to any
payments and benefits under Section 5(a) or 5(b) or the 2010 Equity Grants that
he has not already received.  This provision in no way limits the right of the
Company to pursue any and all remedies available to the Company at law or in
equity for a breach by the Executive of this Section 7.

 

8.     Confidential Information.  Executive acknowledges that:

 

(a)   the business of the Company and its Subsidiaries and affiliates is
intensely competitive and that Executive’s engagement by the Company requires
that Executive have access to and knowledge of confidential information of the
Company and its Subsidiaries and affiliates, including, but not limited to, the
identity of customers, the identity of the representatives of customers with
whom the Company and its Subsidiaries and affiliates have dealt, the kinds of
services provided by the Company and its Subsidiaries and affiliates to
customers and offered to be performed for potential customers, the manner in
which such services are performed or offered to be performed, the service needs
of actual or prospective customers, pricing information, information concerning
the creation, acquisition or disposition of products and services, customer
maintenance listings, computer software applications and other programs,
personnel information and other trade secrets (the “Confidential Information”);

 

(b)   the direct or indirect disclosure of such Confidential Information to
existing or potential competitors of the Company and its Subsidiaries and
affiliates would place the Company and its Subsidiaries and affiliates at a
competitive disadvantage and would do damage, monetary or otherwise, to the
business of the Company and its Subsidiaries and affiliates; and

 

(c)   the engaging by Executive in any of the activities prohibited by this
Section 8 may constitute improper appropriation and/or use of such information
and trade secrets.

 

Notwithstanding the foregoing, Confidential Information shall not include
information which (x) is or becomes part of the public domain through a source
other than Executive, (y) is or becomes available to Executive from a source
independent of the Company and its Subsidiaries and affiliates, or
(z) constitutes general

 

--------------------------------------------------------------------------------


 

industry knowledge possessed by Executive by virtue of Executive’s employment
with the Company.  Executive expressly acknowledges the trade secret status of
the Confidential Information and that the Confidential Information constitutes a
protectable business interest of the Company and its Subsidiaries and
affiliates.  Accordingly, the Company and Executive agree as follows:

 

(A)  During the Non-Competition Period, Executive shall not, directly or
indirectly, whether individually, as a director, stockholder, owner, partner,
employee, principal or agent of any business, or in any other capacity, make
known, disclose, furnish, make available, or use any of the Confidential
Information, other than in the proper performance of the duties contemplated
herein or requested by the Company, or as required by law or by a court of
competent jurisdiction or other administrative or legislative body; provided,
however, that prior to disclosing any of the Confidential Information to a court
or other administrative or legislative body, Executive shall promptly notify the
Company so that the Company may seek a protective order or other appropriate
remedy.   Executive further acknowledges that any Confidential Information of
the Company that constitutes a trade secret shall be protected from unauthorized
use or disclosure by the Executive beyond the Non-Competition Period by
operation of law.

 

(B)  Executive agrees to return all computer hardware and all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request of the Chairman of the Board of
the Company and upon the termination of Executive’s employment for any reason.

 

9.     Nonsolicitation.  During the Non-Competition Period, Executive shall not,
directly or indirectly, solicit, interfere with, hire, offer to hire or induce
any person who is an employee of the Company or any of its Subsidiaries or
affiliates and whose salary is in excess of $50,000 to discontinue his or her
relationship with the Company or any of its Subsidiaries or affiliates and
accept employment by, or enter into a business relationship with, Executive or
any other person or entity; provided, however, that this provision shall not
apply to solicitation by general advertising.

 

10.   Antidisparagement.

 

(a)   Unless otherwise required by a court of competent jurisdiction, pursuant
to any recognized subpoena power or by any applicable law, rule or regulation,
Executive agrees and promises that Executive shall not make any oral or written
statements or reveal any information to any person, company or agency which
(i) is materially negative, disparaging or damaging to the name, reputation or
business of the Company or any of its Subsidiaries or affiliates, or any of
their shareholders, directors, officers or employees, or (ii) has or would have
a materially negative financial impact, whether directly or indirectly, on the
Company or any of its Subsidiaries and affiliates, or any of their shareholders,
directors, officers or employees; provided that this subsection (ii) shall not
be deemed to have been violated by statements or releases of information by
Executive during the period of his employment under this Agreement which
Executive believes to be truthful and which are made in the performance of his
duties under this Agreement.

 

(b)   Unless otherwise required by a court of competent jurisdiction, pursuant
to any recognized subpoena power or by any applicable law, rule or regulation,
the Company agrees and promises that neither it nor any of its Subsidiaries and
affiliates shall make any oral or written statements or reveal any information
to any person, company or agency which (i) is materially negative, disparaging
or damaging to the name, reputation or business of Executive or (ii) has or
would have a negative financial impact whether directly or indirectly, on
Executive.

 

11.   Injunctive Relief.

 

(a)   Executive acknowledges that a breach of the undertakings in Sections 7, 8,
9 or 10(a) of this Agreement would cause irreparable damage to the Company and
its Subsidiaries and affiliates, the exact amount of which shall be difficult to
ascertain, and that remedies at law for any such breach would be inadequate. 
Executive agrees that, if Executive breaches or attempts or threatens to breach
any of the undertakings in Sections 7, 8, 9 or

 

--------------------------------------------------------------------------------


 

10(a) of this Agreement, then the Company shall be entitled to injunctive relief
without posting bond or other security, in addition to any other remedy or
remedies available to the Company at law or in equity.

 

(b)   The Company acknowledges that a breach of the undertakings in
Section 10(b) of this Agreement would cause irreparable damage to Executive, the
exact amount of which shall be difficult to ascertain, and that remedies at law
for any such breach would be inadequate.  The Company agrees that, if the
Company or any of its Subsidiaries or affiliates breaches or attempts or
threatens to breach any of the undertakings in Section 10(b) of this Agreement,
then Executive shall be entitled to injunctive relief, without posting bond or
other security, in addition to any other remedy or remedies available to
Executive at law or in equity.

 

12.   Withholding Taxes.  The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.  Executive has represented that he is and will continue to
be a resident of the State of Florida for all purposes.

 

13.   Directors and Officers Insurance; Indemnity.  The Company shall take all
steps necessary to ensure that Executive is covered under any directors and
officers liability insurance policy in effect from time to time for current and
former directors and officers of the Company.  In addition, the Company shall
hold harmless and indemnify Executive against any and all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Executive in connection with any threatened, pending, or
completed action, suit, or proceeding whether civil, criminal, administrative,
or investigative (including an action by or in the right of the corporation) to
which Executive is, was, or at any time becomes a party, or is threatened to be
made a party, by reason of the fact that Executive is, was, or at any time
becomes a director, officer, employee or agent of the Company, or is or was
serving, or at any time serves at the request of the Company as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust, or other enterprise; or otherwise to the fullest extent as may be
provided to Executive by the Company under the provisions of the Bylaws and the
Articles of Incorporation of the Company and Delaware law.

 

14.   Scope of Agreement.  Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its Subsidiaries or shall
require Executive to continue the employment relationship against his wishes;
provided, however, that any termination of Executive’s employment during the
Term of this Agreement shall be subject to all of the provisions of this
Agreement as provided in Section 19.

 

15.   Successors; Binding Agreement.

 

(a)   This Agreement shall inure to the benefit of and be legally binding upon
all successors and assigns of the Company and POAMI.  The Company and POAMI will
require a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company and/or POAMI, by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company and POAMI
would be required to perform it if no such succession had taken place.  For
purposes of this Section 15(a), “Company” shall mean the Company as defined
above and all successors to its business or assets that execute and deliver the
agreement provided for in this Section 15(a) or that otherwise become bound by
the terms and provisions of this Agreement by operation of law.  For purposes of
this Section 15(a), “POAMI” shall mean POAMI as defined above and all successors
to its business or assets that execute and deliver the agreement provided for in
this Section 15(a) or that otherwise become bound by the terms and provisions of
this Agreement by operation of law.

 

(b)   This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.  If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

 

--------------------------------------------------------------------------------

 


 

16.   Notice.

 

(a)   For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:

 

If to Executive:

Richard Ginsburg

 

P.O. Box 800207

 

Miami, FL 33280

 

 

If to the Company:

Protection One, Inc.

 

818 S. Kansas Avenue

 

Topeka, KS  66612

 

Attention:  General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b)   A written notice of Executive’s Date of Termination by the Company or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, and (iii) specify the Date of Termination.  The failure by
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

 

17.   Full Settlement; Resolution of Disputes.  The Company’s obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to Executive under any other severance or employment
agreement between Executive and the Company, and any severance plan of the
Company (provided that the parties understand and agree that the equity-based
arrangements contemplated by Section 5(a)(D) of this Agreement do not constitute
severance agreements or severance plans).  In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement
and except as otherwise provided in Section 5 (a)(C) and Section 7, such amounts
shall not be reduced whether or not Executive obtains other employment. Any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Wilmington, Delaware by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The arbitrators shall determine the allocation of the
costs and expenses arising in connection with any arbitration proceeding
pursuant to this section based on the arbitrator’s assessment of the merits of
the positions of the parties.

 

18.   Employment with Subsidiaries.  Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.

 

19.   Survival.  The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 15, 17,
19, 20, 22, 23, 24, 25, 26 and 29 shall survive the termination of this
Agreement.

 

20.   GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.

 

--------------------------------------------------------------------------------


 

21.   Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

22.   Miscellaneous.  No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior to subsequent time.  Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.  Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

 

23.   POAMI’s Obligations.  All of the obligations of the Company hereunder
shall also be direct obligations of POAMI without the need for Executive to seek
or exhaust remedies against the Company.

 

24.   Legal Fees.  All reasonable legal fees of Greenberg Traurig, P.A. incurred
by Executive in connection with negotiating this Agreement and the 2010 Equity
Grants shall be paid by the Company; provided, however, that the total amount of
such legal fees paid by the Company in connection with negotiating this
Agreement, the 2010 Equity Grants and other employment agreements with other
executives in connection herewith shall not exceed $15,000.

 

25.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to its subject matter and supersedes and replaces all
previous verbal or written agreements that the parties may have made, including
the Prior Employment Agreement.

 

26.   Indemnification of Prior Payments.  The Company hereby agrees to defend
(or reimburse Executive for reasonable costs of defense), protect and indemnify
Executive from and against any and all liabilities, obligations, damages,
judgments, claims, costs, expenses and disbursements of any kind or nature
whatsoever asserted against Executive in any manner relating to or arising out
of or in connection with any payments paid to Executive prior to July 23, 2004
(“Prior Payments”), including, without limitation, those payments resulting as
of the change in control that occurred on February 17, 2004, and any obligation
of the Company to make such Prior Payments contained in any employment agreement
or other agreement shall continue to be effective or be reinstated, as the case
may be, if at any time payment and performance of such Prior Payments or any
part thereof is rescinded or reduced in amounts or must otherwise be restored or
returned to the Company or its successors by Executive, whether as a “voidable
preference,” “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made (in whole or in part, as applicable).  If any such
Prior Payment, or any part thereof is rescinded, reduced, restored or returned,
the agreement and obligation to make such Prior Payments shall be reinstated and
the obligation to make such Prior Payment shall be reduced only by such amount
paid and not so rescinded, reduced, restored or returned.  All obligations and
amounts payable pursuant to this Agreement, including those set forth in this
Section 26, shall, to the maximum extent permitted under law, constitute
administrative priority expenses pursuant to Bankruptcy Code Sections 503(b) and
507(a)(1) of the Company’s estate in the event of a bankruptcy filing by or
against the Company.

 

27.   Section 409A.  Notwithstanding anything to the contrary in this Agreement,

 

(a)           to the extent Executive is entitled to the reimbursement of any
expenses or in-kind benefits under this Agreement that the Company determines
constitutes taxable income to the Executive, (X) the amount of expenses eligible
for reimbursement, or the in-kind benefits provided, during a calendar year may
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (Y) such

 

--------------------------------------------------------------------------------


 

reimbursement will be made on or before the last day of the calendar year
immediately following the calendar year in which such expense was incurred, and
(Z) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(b)           to the extent any provision of this Agreement provides Executive
with a tax gross-up payment for any taxes that Executive may incur as a result
of such benefits provided hereunder (a “Tax Gross-Up Payment”), such Tax
Gross-Up Payment will be made by the end of the calendar year next following the
calendar year in which the Executive remits the related taxes.

 

(c)           the right to any additional Tax Gross-Up Payment that Executive
may be entitled to under this Agreement due to a tax audit or litigation
addressing the existence or amount of the tax liability underlying the Tax
Gross-Up Payment will be made by the end of the calendar year following the
calendar year in which the taxes that are the subject of the audit or litigation
are remitted to the taxing authority, or, where as a result of such audit or
litigation no taxes are remitted, the end of the calendar year following the
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(d)           For purposes of Code Section 409A, the Employee’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

 

(e)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(60) days [sic] following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

(f)            In no event shall any payments under this Agreement that
constitute “deferred compensation” for purposes of Code Section 409A be offset
by any other payment, pursuant to this Agreement or otherwise.

 

28.   Saving Clause.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision or
clause of this Agreement, or portion thereof, shall be held by any court or
other tribunal of competent jurisdiction to be illegal, void, or unenforceable
in such jurisdiction, the remainder of such provision shall not be thereby
affected and shall be given full effect, without regard to the invalid portion. 
It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void, or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced to the fullest extent permitted by law.  Executive further
agrees that the covenants in Sections 7, 8, 9 and 10(a) hereof shall each be
construed as separate agreements independent of any other provisions of this
Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of these
covenants.

 

29.   Extension of Periods.  The Non-Competition Period referenced in Section 7,
8 and 9 of this Agreement shall be automatically extended by any length of time
during which the Executive is in breach of the corresponding covenant contained
in that Section and the obligations of the Executive thereunder shall continue
in full force and effect throughout the duration of the extended periods.

 

*   *   *   *   *

 

[Remainder of page intentionally left blank.  Signatures on next page.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and POAMI has caused this Agreement to
be executed by a duly authorized representative of the Company and POAMI and
Executive has executed this Agreement as of the day and year first above
written.

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

/s/ Eric Griffin

 

Its:

Vice President and General Counsel

 

 

 

 

 

PROTECTION ONE ALARM MONITORING, INC.

 

 

 

 

 

By:

/s/ Eric Griffin

 

Its:

Vice President and General Counsel

 

 

 

 

 

 

 

By:

/s/ Richard Ginsburg

 

 

Richard Ginsburg

 

--------------------------------------------------------------------------------


 

Exhibit A

 

For Illustration Purposes Only

 

I.                                         Relevant rules and assumptions

 

A.                                   Section 280G 20% excise tax applies only if
the “present value” of Executive’s “parachute payments” equals or exceed three
times Executive’s “base amount”

 

B.                                     The term “parachute payment” does not
include any payment (or portion thereof) which the taxpayer establishes by clear
and convincing evidence is reasonable compensation for services rendered on or
after the change of control (Q&A 9)

 

C.                                     Reasonable compensation for services
includes reasonable compensation for refraining from performing services (such
as under a covenant not to compete) (Q&A 40)

 

D.                                    For purposes of the discussion below,
Payments allocable to the value of the covenant not to compete (as determined by
the valuation firm) are not considered “parachute payments”

 

E.                                      For purposes of the discussion below, as
stated in the employment agreement, 80% of the value of the covenant not to
compete will be allocated to Payments made pursuant to the 2010 Equity Grants
(but not to exceed the amount of such Payments) and the remaining value will be
allocated to Payments made pursuant to Section 5 of the employment agreement

 

II.                                     At the time of closing, does the
“present value” of the “parachute payments” equal or exceed three times
Executive’s “base amount”?

 

A.                                   If no, then Executive receives the full
amount of the Payments and there is no excise tax

 

B.                                     If yes, then “Reduction” of the Payments
may be required (maximum reduction cannot exceed the sum of (i) $100,000 and
(ii) the “present value” of any Payments made pursuant to the 2010 Equity Grants
that constitute “parachute payments”)

 

1.                                      Can the excise tax be eliminated by
reducing the “parachute payments”? (i.e., after applying the maximum reduction,
are the “parachute payments” less than three times Executive’s “base amount”?)

 

a.                                       If no (i.e., maximum reduction would
not eliminate the excise tax), then Executive receives either (i) or (ii) below,
whichever results in greater after-tax benefit:

 

--------------------------------------------------------------------------------


 

i.                                          Full amount of the Payments, with no
reduction (Section 6(a)(x)(i))

 

(A)                              In this case, Executive pays the excise tax
(plus any associated interest and penalties) on the amount of the Payments made
pursuant to the 2010 Equity Grants that constitute “parachute payments” (with no
offset against the “base amount”) and Executive receives a gross-up payment for
any remaining excise tax (plus any associated interest and penalties)

 

ii.                                       Full amount of the Payments, less any
Payments made pursuant to the 2010 Equity Grants that constitute “parachute
payments” (Section 6(a)(x)(ii))

 

(A)                              In this case, Executive receives a full
gross-up payment for any excise tax (plus any interest and penalties)

 

b.                                      If yes (i.e., full or partial reduction
would eliminate the excise tax), then Executive receives either (i) or
(ii) below, whichever results in greater after-tax benefit:

 

i.                                          Full amount of the Payments, with no
reduction (Section 6(a)(y)(i))

 

(A)                              In this case, Executive is responsible for all
excise taxes (plus any interest and penalties), including on audit

 

ii.                                       The maximum amount of the Payments
that would not trigger the excise tax (Section 6(a)(y)(ii))

 

(A)                              In this case, there is no excise tax

 

C.                                     Notwithstanding the above, Executive may
choose to irrevocably waive his right to any portion of the Payments in his sole
discretion

 

III.                                 Upon IRS audit, IRS asserts that
Section 280G excise tax is due

 

A.                                   Company controls the audit — does Company
advocate in favor of positions consistent with Firm’s determination?

 

--------------------------------------------------------------------------------


 

1.                                       If no, Executive receives a full
gross-up payment for any excise tax (plus any interest and penalties)

 

2.                                       If yes, would “repayment” of a portion
of the Payments by Executive eliminate the excise tax proposed by the IRS?
(i.e., would the IRS respect a repayment by Executive?)

 

a.                                       If yes, Executive is required to repay
to the Company with interest the amount required to eliminate the excise tax
proposed by the IRS (but not to exceed the sum of $100,000 and the “present
value” of any Payments made pursuant to the 2010 Equity Grants that the IRS
determines constitute “parachute payments,” less any amounts previously
forfeited)

 

b.                                      If no, Executive is responsible for that
portion of the excise tax (but not interest and penalties) attributable to the
portion of the Payments made pursuant to the 2010 Equity Grants that the IRS
determines constitute “parachute payments” (with no offset against the “base
amount”), and Executive receives a gross-up payment for any remaining excise tax
(plus any interest and penalties)

 

--------------------------------------------------------------------------------

 